Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending.  

Applicant’s election without traverse of Group I that read on (A) human 4-1BB ligand as a member of the TNF ligand family, and (B) an antigen binding domain that binds to CD19 as described in Example 3.2 and the sequences in Table 9 (P1AA1258, which is a CD19(2B11)-human 4-1BB ligand (71-248) trimer containing antigen binding molecule, in the reply filed on April 27, 2022 is acknowledged.

Claims 12, 14-15 and 17 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-11, 13 and 16, drawn to a particular TNF family trimer-containing antigen binding molecule, and a pharmaceutical composition comprising said TNF family ligand trimer- containing antigen binding molecule and a pharmaceutical acceptable excipient, that read on (A) human 4-1BB ligand as a member of the TNF ligand family, and (B) an antigen binding domain that binds to CD19 (P1AA1258, are being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
An inventor’s oath or declaration in compliance with 37 CFR 1.63 or 1.64 executed by or with respect to each inventor has not yet been submitted.
 In particular, a properly executed inventor's oath or declaration has not been received for the following inventor(s): Harald Duerr,  Claudia Ferrara Koller, Guy Georges, Friederike Hesse, Sabine Imhof-Jung, Christina Claus and Wei Xu. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 27, 2022 and May 22, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings were received on July 28, 2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the spacer domain” of any one of claims 1 to 3.  The claim is indefinite and ambiguous because there are more than one “spacer domain” in claim 1 and is not clear as to which “the spacer domain” refers.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.  Amending claim 4 to recite “the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide” would obviate this rejection. 
Claim 9 recites “particularly” and made reference to figures disclosed in the instant specification. Specifically, the claim fail to point out the metes and bounds of “particularly”.  It is unclear if the claim requires the limitations following “preferably”. See MPEP § 2173.05.  Deleting “particularly” would obviate this rejection. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 1 encompasses any TNF family ligand trimer-containing antigen binding molecule comprising
(a) a first fusion polypeptide comprising a first ectodomain of any TNF ligand family member or any fragment thereof, any spacer domain and a second ectodomain of said TNF ligand family member or any fragment thereof, wherein the spacer domain is a polypeptide and comprises at least 25 amino acid residues, the first ectodomain of a TNF ligand family member or a fragment thereof is fused either directly or via a first peptide linker to the N-terminus of the spacer domain and - the second ectodomain of said TNF ligand family member or a fragment thereof is fused either directly or via a second peptide linker to the C-terminus of the spacer domain,
(b) a second fusion polypeptide comprising a first part of any antigen binding domain and any spacer domain, wherein the spacer domain is a polypeptide and comprises at least 25 amino acid residues, and wherein the second part of the antigen binding domain is fused either directly or via a third peptide linker to the C-terminus of the spacer domain or is present in form of a light chain, and
(c) any third ectodomain of said TNF ligand family member or any fragment thereof that is fused either directly or via a fourth peptide linker to - either the C-terminus of the second ectodomain of said TNF ligand family member in the first fusion polypeptide or to the C-terminus of the spacer domain in the second fusion polypeptide, or - in case the second part of the antigen binding domain is fused to the C-terminus of the spacer domain of the second fusion protein, to the C-terminus of the second ectodomain of said TNF ligand family member in the first fusion polypeptide, wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide are associated covalently to each other by a disulfide bond.
Claim 2 encompasses the TNF family ligand trimer-containing antigen binding molecule of claim 1, wherein the first part of the antigen binding domain comprises any antibody heavy chain variable domain and the second part of the antigen binding domain comprises any antibody light chain variable domain or vice versa.
Claim 3 encompasses the TNF family ligand trimer-containing antigen binding molecule of claims 1 or 2, wherein the first part of the antigen binding domain is an antibody heavy chain Fab fragment and the second part of the antigen binding domain is an antibody light chain Fab fragment or vice versa.
Claim 4 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 3, wherein the spacer domain comprises any antibody hinge region or any fragment thereof, an antibody CH2 domain, and an antibody CH3 domain or any fragment thereof. 
Claim 5 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 4, wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide comprise modifications promoting the association of the first and second fusion polypeptide.
Claim 6 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 5, wherein the spacer domain comprises an antibody hinge region or a fragment thereof and an IgG1 Fe domain. 
Claim 7 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 6, wherein the IgG1 Fc domain comprises amino acid substitutions L234A, L235A and P329G (numbering according to Kabat EU index). 
Claim 8 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 7, wherein the TNF ligand family member is any 4-1 BBL.
Claim 9 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 8, wherein the ectodomain of the TNF ligand family member comprises the amino acid sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8, particularly the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 5. 
Claim 10 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 9, wherein the antigen binding domain is capable of specific binding to a tumor associated antigen.
Claim 11 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 10, wherein the antigen binding domain is capable of specific binding to Fibroblast Activation Protein (FAP) or any CD19 (elected species). 
Claim 13 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 14, wherein the antigen binding domain capable of specific binding to CD19 comprises (a) a heavy chain variable region (VaCD19) comprising () CDR-H1 comprising the amino acid sequence of SEQ ID NO: 25, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO: 26, and (111) CDR-H3 comprising the amino acid sequence of SEQ ID NO: 27, and a light chain variable region (VLCD19) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO: 28, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO: 29, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO: 30, or (b) a heavy chain variable region (VaCD19) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO: 31, Gi) CDR-H2 comprising the amino acid sequence of SEQ ID NO: 32, and (111) CDR-H3 comprising the amino acid sequence of SEQ ID NO: 33, and a a light chain variable region (VLCD19) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO: 34, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO: 35, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO: 36.
Claim 16 encompasses a pharmaceutical composition comprising the TNF family ligand trimer-containing antigen binding molecule of any one of claims | to 13 and a pharmaceutically acceptable excipient.
With regard to a representative number of species, the specification discloses a CD19 binding molecule comprising two fusion polypeptide and a light chain  depicted in Figure 1B: comprising  a first fusion polypeptide (from N- to C-terminus) comprising 4-1BBL (residues 71-248), (G4S)2 connector, IgG1 hinge, Fc hole, (G40) connector, and 4-1BBL (71-248), a second fusion polypeptide (from N- to C-terminus) comprising VH(CD19), CH1, IgG1 hinge, Fc knob, (G4S)2 connector and a 4-1BBL (71-248), and a light chain comprising VL (CD19) and C kappa constant domain, see Example 3.  The first fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 88, the second fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 99, and a light chain comprises the amino acid sequence of SEQ ID NO: 100.   
The specification also discloses a CD19 binding molecule comprising two fusion polypeptides and a light chain as depicted in Figure 1C: comprising a first fusion polypeptide (from N- to C-terminus) comprising 4-1BBL (residues 71-248), (G4S)2 connector, IgG1 hinge, Fc hole, connector of SEQ ID NO: 44, and 4-1BBL (71-248), a second fusion polypeptide (from N- to C-terminus) comprising VH(CD19), CH1, IgG1 hinge, Fc knob, (G4S)2 connector and a 4-1BBL (71-248), and a light chain comprising VL (CD19) and C kappa constant domain.  The first fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 90, the second fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 101, and a light chain comprises the amino acid sequence of SEQ ID NO: 100, see Table 9.   
Regarding any “TNF ligand family member or any fragment thereof” in claim 1, the term “fragment thereof” encompasses as little as two amino acids.  No fragment of any TNF ligand family member is able to bind to its receptor other than the ectodomain of human 4-1BB ligand consisting of the amino acid sequence of SEQ ID NO: 1-8 as set forth in claim 9.
Regarding TNF ligand family member, the specification discloses:
[0117] The term "TNF ligand family member" or "TNF family ligand" refers to a proinflammatory cytokine. Cytokines in general, and in particular the members of the TNF ligand family, play a crucial role in the stimulation and coordination of the immune system. At present, nineteen cyctokines have been identified as members of the TNF (tumour necrosis factor) ligand superfamily on the basis of sequence, functional, and structural similarities. All these ligands are type II transmembrane proteins with a C-terminal extracellular domain (ectodomain), N-terminal intracellular domain and a single transmembrane domain. The C-terminal extracellular domain, known as TNF homology domain (THD), has 20-30% amino acid identity between the superfamily members and is responsible for binding to the receptor. The TNF ectodomain is also responsible for the TNF ligands to form trimeric complexes that are recognized by their specific receptors. 
[0118] Members of the TNF ligand family are selected from the group consisting of Lymphotoxin .alpha. (also known as LTA or TNFSF1), TNF (also known as TNFSF2), LT.beta. (also known as TNFSF3), OX40L (also known as TNFSF4), CD40L (also known as CD154 or TNFSF5), FasL (also known as CD95L, CD178 or TNFSF6), CD27L (also known as CD70 or TNFSF7), CD30L (also known as CD153 or TNFSF8), 4-1BBL (also known as TNFSF9), TRAIL (also known as APO2L, CD253 or TNFSF10), RANKL (also known as CD254 or TNFSF11), TWEAK (also known as TNFSF12), APRIL (also known as CD256 or TNFSF13), BAFF (also known as CD257 or TNFSF13B), LIGHT (also known as CD258 or TNFSF14), TL1A (also known as VEGI or TNFSF15), GITRL (also known as TNFSF18), EDA-A1 (also known as ectodysplasin A1) and EDA-A2 (also known as ectodysplasin A2). The term refers to any native TNF family ligand from any vertebrate source, including mammals such as primates (e.g. humans), non-human primates (e.g. cynomolgus monkeys) and rodents (e.g. mice and rats), unless otherwise indicated. In specific embodiments of the invention, the TNF ligand family member is selected from the group consisting of OX40L, FasL, CD27L, TRAIL, 4-1BBL, CD40L and GITRL. In a particular embodiment, the TNF ligand family member is 4-1BBL. 
The specification exemplifies just human 4-1BB ligand (aka CD137L) and the ectodomain comprises the amino acid sequence of SEQ ID NO: 5 (residues 71-248).  Other than the extracellular domain of just human 4-1BB ligand consisting of the amino acid sequence of SEQ ID NO: 1-8, there are no fragment of any the TNF ligand family from Lymphotoxin .alpha. (also known as LTA or TNFSF1), TNF (also known as TNFSF2), LT.beta. (also known as TNFSF3), OX40L (also known as TNFSF4), CD40L (also known as CD154 or TNFSF5), FasL (also known as CD95L, CD178 or TNFSF6), CD27L (also known as CD70 or TNFSF7), CD30L (also known as CD153 or TNFSF8), 4-1BBL (also known as TNFSF9), TRAIL (also known as APO2L, CD253 or TNFSF10), RANKL (also known as CD254 or TNFSF11), TWEAK (also known as TNFSF12), APRIL (also known as CD256 or TNFSF13), BAFF (also known as CD257 or TNFSF13B), LIGHT (also known as CD258 or TNFSF14), TL1A (also known as VEGI or TNFSF15), GITRL (also known as TNFSF18), EDA-A1 (also known as ectodysplasin A1) and EDA-A2 (also known as ectodysplasin A2) from any vertebrate source, including mammals such as primates (e.g. humans), non-human primates (e.g. cynomolgus monkeys) and rodents (e.g. mice and rats), particularly OX40L, FasL, CD27L, TRAIL, 4-1BBL, CD40L and GITR. 
The specification does not teach the structure, e.g., amino acid sequence encompassed by the claimed TNF family ligand trimer-containing any antigen binding molecule to enable one of skill in the art to visualize or recognize members of the genus of TNF family ligand trimer-containing antigen binding molecules. 
Regarding the spacer domain is any polypeptide and comprises at least 25 amino acid residues in the first fusion protein and second fusion protein, the phrase “at least 25 amino acid residues” has no upper limit.  The specification discloses just IgG1 hinge, CH2 and CH3 domain that associated with each other by disulfide bond via the hinge.  The specification does not disclose a representative of “spacer domain is any polypeptide comprises any 25 or more amino acid residues to enable one of skill in the art to visualize or recognize members of the genus.
Regarding first ectodomain of any TNF ligand family membrane or fragment thereof is fused directly to the N-terminus of the spacer domain and the second ectodomain of any TNF ligand family membrane or fragment thereof is fused directly to the C-terminus of the spacer domain in the first fusion polypeptide and third ectodomain of any TNF ligand family membrane or fragment thereof is fused directly to either the C-terminus of the second ectodomain or to the C-terminus of the spacer domain in the second fusion polypeptide, the specification discloses:

    PNG
    media_image1.png
    311
    287
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    305
    249
    media_image2.png
    Greyscale

However, the specification does not describe any TNF ligand family membrane or fragment thereof is fused directly to the N-terminus of the spacer domain and the second ectodomain of any TNF ligand family membrane or fragment thereof is fused directly to the C-terminus of the spacer domain in the first fusion polypeptide and third ectodomain of any TNF ligand family membrane or fragment thereof is fused directly to either the C-terminus of the second ectodomain or to the C-terminus of the spacer domain in the second fusion polypeptide.  Direct fusion of a first 4-1BBL ectodomain to the N-terminus of a spacer domain without the linker and direct fusion of a second 4-1BBL ectodomain in the first polypeptide and direct fusion of a third 4-1BBL ectodomain to the C-terminus of a second spacer domain in the second fusion polypeptide without the linker prevent the human 4-1BB ligand from forming a trimer because of the spatial constrained.  
Regarding a first part of an antigen binding domain and a second part of an antigen binding domain (claim 1), the specification discloses anti-CD19 antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 37 or 39 and the VL comprises the amino acid sequence of SEQ ID NO: 38 or 40 or the CDRs set forth in claim 13. 
	However, the specification does not describe any relevant, identifying characteristics, such as structure, e.g. amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding, such as to any tumor associated antigen (claim 10), any CD19 (claim 11) or structure common to members of the genus sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding pharmaceutical composition (claim 16), there are no objective evidences that any undisclosed TNF family ligand trimer-containing any binding molecule could treat any cancer.  In light of the number of representative number of species provided, the unpredictable art and the lack of in vivo working examples, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of TNF family ligand trimer-containing antigen binding molecules. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only (1) a 4-1BB ligand trimer-containing CD19 antigen binding molecule comprising 
a first fusion polypeptide (from N- to C-terminus) comprising a first ectodomain of 4-1BBL (residues 71-248), a (G4S)2 connector, IgG1 hinge, Fc hole, (G40) connector, and a second ectodomain of 4-1BBL (71-248), a second fusion polypeptide (from N- to C-terminus) comprising a VH(CD19), CH1, IgG1 hinge, Fc knob, (G4S)2 connector and a third ectodomain of 4-1BBL (71-248), and a light chain comprising VL (CD19) and C kappa constant domain wherein the first fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 88, wherein the second fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 99, and wherein the light chain comprises the amino acid sequence of SEQ ID NO: 100, (2) a 4-1BB ligand trimer-containing CD19 antigen binding molecule comprising 
a first fusion polypeptide (from N- to C-terminus) comprising a first ectodomain of 4-1BBL (residues 71-248), (G4S)2 connector, IgG1 hinge, Fc hole, connector of SEQ ID NO: 44, and a second ectodomain of 4-1BBL (71-248), a second fusion polypeptide (from N- to C-terminus) comprising VH(CD19), CH1, IgG1 hinge, Fc knob, (G4S)2 connector and a third ectodomain of 4-1BBL (71-248), and a light chain comprising VL (CD19) and C kappa constant domain wherein the first fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 90, wherein the second fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 101, and wherein the light chain comprises the amino acid sequence of SEQ ID NO: 100, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claims 1-11, 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) a 4-1BB ligand trimer-containing CD19 antigen binding molecule comprising a first fusion polypeptide (from N- to C-terminus) comprising a first ectodomain of 4-1BBL (residues 71-248), a (G4S)2 connector, IgG1 hinge, Fc hole, (G40) connector, and a second ectodomain of 4-1BBL (71-248), a second fusion polypeptide (from N- to C-terminus) comprising a VH(CD19), CH1, IgG1 hinge, Fc knob, (G4S)2 connector and a third ectodomain of 4-1BBL (71-248), and a light chain comprising VL (CD19) and C kappa constant domain wherein the first fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 88, wherein the second fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 99, and wherein the light chain comprises the amino acid sequence of SEQ ID NO: 100, (2) a 4-1BB ligand trimer-containing CD19 antigen binding molecule comprising a first fusion polypeptide (from N- to C-terminus) comprising a first ectodomain of 4-1BBL (residues 71-248), (G4S)2 connector, IgG1 hinge, Fc hole, connector of SEQ ID NO: 44, and a second ectodomain of 4-1BBL (71-248), a second fusion polypeptide (from N- to C-terminus) comprising VH(CD19), CH1, IgG1 hinge, Fc knob, (G4S)2 connector and a third ectodomain of 4-1BBL (71-248), and a light chain comprising VL (CD19) and C kappa constant domain wherein the first fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 90, wherein the second fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 101, and wherein the light chain comprises the amino acid sequence of SEQ ID NO: 100, does not reasonably provide enablement for the claimed any TNF family ligand as set forth in claims 1-13 and 16 as a pharmaceutical composition for treating all cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses any TNF family ligand trimer-containing antigen binding molecule comprising
(a) a first fusion polypeptide comprising a first ectodomain of any TNF ligand family member or any fragment thereof, any spacer domain and a second ectodomain of said TNF ligand family member or any fragment thereof, wherein the spacer domain is a polypeptide and comprises at least 25 amino acid residues, the first ectodomain of a TNF ligand family member or a fragment thereof is fused either directly or via a first peptide linker to the N-terminus of the spacer domain and - the second ectodomain of said TNF ligand family member or a fragment thereof is fused either directly or via a second peptide linker to the C-terminus of the spacer domain,
(b) a second fusion polypeptide comprising a first part of any antigen binding domain and any spacer domain, wherein the spacer domain is a polypeptide and comprises at least 25 amino acid residues, and wherein the second part of the antigen binding domain is fused either directly or via a third peptide linker to the C-terminus of the spacer domain or is present in form of a light chain, and
(c) any third ectodomain of said TNF ligand family member or any fragment thereof that is fused either directly or via a fourth peptide linker to - either the C-terminus of the second ectodomain of said TNF ligand family member in the first fusion polypeptide or to the C-terminus of the spacer domain in the second fusion polypeptide, or - in case the second part of the antigen binding domain is fused to the C-terminus of the spacer domain of the second fusion protein, to the C-terminus of the second ectodomain of said TNF ligand family member in the first fusion polypeptide, wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide are associated covalently to each other by a disulfide bond.
Claim 2 encompasses the TNF family ligand trimer-containing antigen binding molecule of claim 1, wherein the first part of the antigen binding domain comprises any antibody heavy chain variable domain and the second part of the antigen binding domain comprises any antibody light chain variable domain or vice versa.
Claim 3 encompasses the TNF family ligand trimer-containing antigen binding molecule of claims 1 or 2, wherein the first part of the antigen binding domain is an antibody heavy chain Fab fragment and the second part of the antigen binding domain is an antibody light chain Fab fragment or vice versa.
Claim 4 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 3, wherein the spacer domain comprises any antibody hinge region or any fragment thereof, an antibody CH2 domain, and an antibody CH3 domain or any fragment thereof. 
Claim 5 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 4, wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide comprise modifications promoting the association of the first and second fusion polypeptide.
Claim 6 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 5, wherein the spacer domain comprises an antibody hinge region or a fragment thereof and an IgG1 Fe domain. 
Claim 7 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 6, wherein the IgG1 Fc domain comprises amino acid substitutions L234A, L235A and P329G (numbering according to Kabat EU index). 
Claim 8 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 7, wherein the TNF ligand family member is any 4-1 BBL.
Claim 9 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 8, wherein the ectodomain of the TNF ligand family member comprises the amino acid sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8, particularly the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 5. 
Claim 10 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 9, wherein the antigen binding domain is capable of specific binding to a tumor associated antigen.
Claim 11 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 10, wherein the antigen binding domain is capable of specific binding to Fibroblast Activation Protein (FAP) or any CD19 (elected species). 
Claim 13 encompasses the TNF family ligand trimer-containing antigen binding molecule of any one of claims 1 to 14, wherein the antigen binding domain capable of specific binding to CD19 comprises (a) a heavy chain variable region (VaCD19) comprising () CDR-H1 comprising the amino acid sequence of SEQ ID NO: 25, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO: 26, and (111) CDR-H3 comprising the amino acid sequence of SEQ ID NO: 27, and a light chain variable region (VLCD19) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO: 28, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO: 29, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO: 30, or (b) a heavy chain variable region (VaCD19) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO: 31, Gi) CDR-H2 comprising the amino acid sequence of SEQ ID NO: 32, and (111) CDR-H3 comprising the amino acid sequence of SEQ ID NO: 33, and a a light chain variable region (VLCD19) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO: 34, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO: 35, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO: 36.
Claim 16 encompasses a pharmaceutical composition comprising the TNF family ligand trimer-containing antigen binding molecule of any one of claims | to 13 and a pharmaceutically acceptable excipient.
The specification discloses a CD19 binding molecule comprising two fusion polypeptide and a light chain  depicted in Figure 1B: comprising  a first fusion polypeptide (from N- to C-terminus) comprising 4-1BBL (residues 71-248), (G4S)2 connector, IgG1 hinge, Fc hole, (G40) connector, and 4-1BBL (71-248), a second fusion polypeptide (from N- to C-terminus) comprising VH(CD19), CH1, IgG1 hinge, Fc knob, (G4S)2 connector and a 4-1BBL (71-248), and a light chain comprising VL (CD19) and C kappa constant domain, see Example 3, Figure 1B.  The first fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 88, the second fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 99, and a light chain comprises the amino acid sequence of SEQ ID NO: 100.   
The specification further discloses a CD19 binding molecule comprising two fusion polypeptides and a light chain as depicted in Figure 1C: comprising a first fusion polypeptide (from N- to C-terminus) comprising 4-1BBL (residues 71-248), (G4S)2 connector, IgG1 hinge, Fc hole, connector of SEQ ID NO: 44, and 4-1BBL (71-248), a second fusion polypeptide (from N- to C-terminus) comprising VH(CD19), CH1, IgG1 hinge, Fc knob, (G4S)2 connector and a 4-1BBL (71-248), and a light chain comprising VL (CD19) and C kappa constant domain.  The first fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 90, the second fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 101, and a light chain comprises the amino acid sequence of SEQ ID NO: 100, see Table 9, Figure 1C.   Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. 
Regarding any “TNF ligand family member or any fragment thereof” in claim 1, the term “fragment thereof” encompasses as little as two amino acids.  No fragment of any TNF ligand family member is able to bind to its receptor other than the ectodomain of human 4-1BB ligand consisting of the amino acid sequence of SEQ ID NO: 1-8 as set forth in claim 9.
Regarding TNF ligand family member, the specification discloses:
[0117] The term "TNF ligand family member" or "TNF family ligand" refers to a proinflammatory cytokine. Cytokines in general, and in particular the members of the TNF ligand family, play a crucial role in the stimulation and coordination of the immune system. At present, nineteen cyctokines have been identified as members of the TNF (tumour necrosis factor) ligand superfamily on the basis of sequence, functional, and structural similarities. All these ligands are type II transmembrane proteins with a C-terminal extracellular domain (ectodomain), N-terminal intracellular domain and a single transmembrane domain. The C-terminal extracellular domain, known as TNF homology domain (THD), has 20-30% amino acid identity between the superfamily members and is responsible for binding to the receptor. The TNF ectodomain is also responsible for the TNF ligands to form trimeric complexes that are recognized by their specific receptors. 
[0118] Members of the TNF ligand family are selected from the group consisting of Lymphotoxin .alpha. (also known as LTA or TNFSF1), TNF (also known as TNFSF2), LT.beta. (also known as TNFSF3), OX40L (also known as TNFSF4), CD40L (also known as CD154 or TNFSF5), FasL (also known as CD95L, CD178 or TNFSF6), CD27L (also known as CD70 or TNFSF7), CD30L (also known as CD153 or TNFSF8), 4-1BBL (also known as TNFSF9), TRAIL (also known as APO2L, CD253 or TNFSF10), RANKL (also known as CD254 or TNFSF11), TWEAK (also known as TNFSF12), APRIL (also known as CD256 or TNFSF13), BAFF (also known as CD257 or TNFSF13B), LIGHT (also known as CD258 or TNFSF14), TL1A (also known as VEGI or TNFSF15), GITRL (also known as TNFSF18), EDA-A1 (also known as ectodysplasin A1) and EDA-A2 (also known as ectodysplasin A2). The term refers to any native TNF family ligand from any vertebrate source, including mammals such as primates (e.g. humans), non-human primates (e.g. cynomolgus monkeys) and rodents (e.g. mice and rats), unless otherwise indicated. In specific embodiments of the invention, the TNF ligand family member is selected from the group consisting of OX40L, FasL, CD27L, TRAIL, 4-1BBL, CD40L and GITRL. In a particular embodiment, the TNF ligand family member is 4-1BBL. 
The specification exemplifies just human 4-1BB ligand (aka CD137L) and the ectodomain comprises the amino acid sequence of SEQ ID NO: 5 (residues 71-248).  Other than the extracellular domain (ectodomain) of just human 4-1BB ligand consisting of the amino acid sequence of SEQ ID NO: 1-8, there are no fragment of any the TNF ligand family from Lymphotoxin .alpha. (also known as LTA or TNFSF1), TNF (also known as TNFSF2), LT.beta. (also known as TNFSF3), OX40L (also known as TNFSF4), CD40L (also known as CD154 or TNFSF5), FasL (also known as CD95L, CD178 or TNFSF6), CD27L (also known as CD70 or TNFSF7), CD30L (also known as CD153 or TNFSF8), 4-1BBL (also known as TNFSF9), TRAIL (also known as APO2L, CD253 or TNFSF10), RANKL (also known as CD254 or TNFSF11), TWEAK (also known as TNFSF12), APRIL (also known as CD256 or TNFSF13), BAFF (also known as CD257 or TNFSF13B), LIGHT (also known as CD258 or TNFSF14), TL1A (also known as VEGI or TNFSF15), GITRL (also known as TNFSF18), EDA-A1 (also known as ectodysplasin A1) and EDA-A2 (also known as ectodysplasin A2) from any vertebrate source, including mammals such as primates (e.g. humans), non-human primates (e.g. cynomolgus monkeys) and rodents (e.g. mice and rats), particularly OX40L, FasL, CD27L, TRAIL, 4-1BBL, CD40L and GITR. 
Further, the specification does not teach the structure, e.g., amino acid sequence encompassed by the claimed TNF family ligand trimer-containing any antigen binding molecule to enable one of skill in the art to make and use without undue experimentation. 
Regarding the spacer domain is any polypeptide and comprises at least 25 amino acid residues in the first fusion protein and second fusion protein, the phrase “at least 25 amino acid residues” has no upper limit.  The specification discloses IgG1 hinge, CH2 and CH3 domain that associated with each other by disulfide bond via the hinge.   However, the specification does not teach the structures of all spacer domains comprise any 25 or more amino acids that are associated covalently to each other by a disulfide bond.  
Regarding first ectodomain of any TNF ligand family membrane or fragment thereof is fused directly to the N-terminus of the spacer domain and the second ectodomain of any TNF ligand family membrane or fragment thereof is fused directly to the C-terminus of the spacer domain in the first fusion polypeptide and third ectodomain of any TNF ligand family membrane or fragment thereof is fused directly to either the C-terminus of the second ectodomain or to the C-terminus of the spacer domain in the second fusion polypeptide, the specification discloses:

    PNG
    media_image1.png
    311
    287
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    305
    249
    media_image2.png
    Greyscale

However, the specification does not teach any TNF ligand family membrane or fragment thereof is fused directly to the N-terminus of the spacer domain and the second ectodomain of any TNF ligand family membrane or fragment thereof is fused directly to the C-terminus of the spacer domain in the first fusion polypeptide and third ectodomain of any TNF ligand family membrane or fragment thereof is fused directly to either the C-terminus of the second ectodomain or to the C-terminus of the spacer domain in the second fusion polypeptide.  Direct fusion of a first 4-1BBL ectodomain to the N-terminus of a spacer domain without a linker and direct fusion of a second 4-1BBL ectodomain in the first polypeptide and direct fusion of a third 4-1BBL ectodomain to the C-terminus of a second spacer domain in the second fusion polypeptide prevent the human 4-1BB ligand from forming a trimer because of the spatial distance constrained.  
Regarding a first part of an antigen binding domain and a second part of an antigen binding domain (claim 1), the specification discloses anti-CD19 antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 37 or 39 and the VL comprises the amino acid sequence of SEQ ID NO: 38 or 40 or the CDRs set forth in claim 13.  
	However, the specification does not teach any relevant, identifying characteristics, such as structure, e.g. amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding, such as to any tumor associated antigen (claim 10), such as any fibroblast Activation Protein (FAP) or any CD19 (claim 11) or structure common to members of the genus, to enable one of skill in the art to make and use the claimed genus of TNF family ligand trimer-containing any antigen binding molecules.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion. 
Similarly, Edwards et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding pharmaceutical composition comprising any undisclosed TNF family ligand trimer-containing antigen binding molecule (claim 16), there are no in vivo working examples.  It is unpredictable which undisclosed TNF family ligand containing undisclosed antigen binding molecule is effective as a pharmaceutical composition to treat which cancer.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970). 
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  

Conclusion
The closest prior art is WO2016075278 publication (PTO1449), see Fig. 30 (3.3) and (3.6).  However, the reference does not teach the first fusion protein comprising a first ectodomain of TNF family ligand such as 4-1BBL fused to the N-terminus and a second ectodomain of 4-1BBL fused to the C-terminus of a first spacer domain (e.g., hinge-CH2-CH3) with or without a linker and covalently associated with a second fusion protein comprising Fab that binds to CD19, a second spacer (e.g., hinge-CH2-CH3) and a third ectodomain of 4-1BB ligand fused to the second spacer at the C-terminus with or without a linker, see instant Fig. 1B and 1C.  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644